Citation Nr: 0007297	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  98-14 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Chapter 30 benefits in the amount of $430.33.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to 
October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 decision letter issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran was to be enrolled for eight semester hours 
at a community college from May 5 to June 25 in 1997, with VA 
Chapter 30 Educational Assistance payments to be made at the 
monthly rate of $427.87, but she withdrew from this program 
of study on June 2, 1999, after reducing her enrollment to 
four hours; the RO received notification of this withdrawal 
on June 9, 1997.  On June 14, 1997, the RO received an 
enrollment certification for three credit hours from June 30 
until August 18 in 1997 at the same school.  

3.  On August 8, 1997, the veteran was issued a check in the 
amount of $803.77, paying her for the full-time rate for May 
and most of June of 1997; subsequently, on October 15, 1997, 
the RO authorized an award of $65.48 for the period from May 
5 to June 4 in 1997, as well as an award of $213.94 for the 
period from June 30 to August 19 in 1997, which was noted to 
have created the overpayment of $430.33.  

4.  The overpayment at issue was not the result of bad faith, 
misrepresentation, or fraud on the part of the veteran, and 
there was fault on the part of the VA in issuing the full 
amount of the check and the veteran suspected it was 
excessive.  

5.  The veteran's monthly income exceeds her monthly expenses 
for basic necessities at all pertinent times; recoupment of 
the debt would not deprive her of the basic necessities of 
life.  


CONCLUSION OF LAW

The requirements for waiver of recovery of the overpayment of 
Chapter 30 benefits in the amount of $430.33 under the 
standard of equity and good conscience have not been met.  38 
U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.962, 
1.963, 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds the veteran's claim 
to be well grounded.  Moreover, it appears that all relevant 
facts have been properly developed, and the case is ready for 
appellate consideration.  See 38 U.S.C.A. § 5107(a) (West 
1991).  In this case, as the veteran has not questioned the 
validity of the debt now at issue, and because the Board is 
satisfied that the debt was properly created, that question 
need not be examined further.  See Schaper v. Derwinski, 1 
Vet. App. 430, 434 (1991).  Essentially, VA paid her to 
attend a community college during May and June 1997 after she 
dropped her enrollment and informed VA of her withdrawal from 
school.  

Recovery of overpayment of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person requesting waiver, and recovery of the 
indebtedness would be against equity and good conscience.  38 
C.F.R. § 1.963(a) (1999).

The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive:

(1)  Fault of debtor. Where actions of 
the debtor contribute to the creation of 
the debt.
(2) Balancing of faults.  Weighing fault 
of the debtor against Department of 
Veterans Affairs fault.
(3) Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.
(4) Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.
(5) Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.
(6) Changing position to one's detriment.  
Reliance on Department of Veterans 
Affairs benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a) (1999).

In this case, the Board observes that there is no evidence of 
record of fraud, misrepresentation, or bad faith on the 
veteran's part with respect to the overpayment at issue.  
Thus, the limited question for Board consideration is whether 
recovery of the indebtedness would be against the principles 
of equity and good conscience, thereby permitting waiver 
under 38 U.S.C.A. § 5302(a) (West 1991) and 38 C.F.R. 
§§ 1.963 and 1.965 (1999).

The first such matter to be considered pertains to the fault 
of the debtor and requires an analysis of whether the actions 
of the debtor contributed to the creation of the debt.  In 
this case, the veteran was enrolled for eight semester hours 
at a community college from May 5 to June 25 in 1997, with 
payments by the VA to be made at the monthly rate of $427.87.  
On a reenrollment certification signed April 29, 1997, a 
school official certified that the veteran was enrolled for 
only 4 hours for the period from May 5 to August 18, 1997.  
However, on June 2, 1997, the veteran withdrew from this 
program of study, and it is evident from the record that the 
RO received notification of this withdrawal on June 9, 1997.  
On June 14, 1997, the RO received notification that the 
veteran was to be enrolled for three credit hours from June 
30 until August 18 in 1997.  

On August 8, 1997, the VA issued to the veteran a check in 
the amount of $803.77.  The RO's June 1998 Statement of the 
Case indicates that this check was incorrectly paid for the 
full-time rate for May and most of June of 1997.  On October 
15, 1997, the RO excused her withdrawal (a one-time 
exclusion) and authorized an award of $65.48 for the period 
from May 5 to June 4 in 1997, as well as an award of $213.94 
monthly for the period from June 30 to August 19 in 1997.  
This revised award created the overpayment of $430.33.  

In this case, it appears that the veteran informed the RO of 
her enrollment changes in a timely manner (e.g., within a 
week of withdrawal) and that the RO erroneously issued an 
$803.77 check to her approximately two months after being 
informed of these changes.  Even assuming, however, that 
actions on the part of the VA contributed to the overpayment 
in question, the other factors for consideration under the 
standard of equity and good conscience must be considered in 
determining whether a waiver of the overpayment at issue is 
warranted.  

As to the matter of "undue hardship," 38 C.F.R. § 1.965(a) 
provides that consideration should be given to whether 
collection of the indebtedness would deprive the veteran of 
his basic necessities.  The veteran's Financial Status 
Report, dated in December 1997, reflects that her total 
monthly income (including that of her spouse) exceeded her 
total monthly expenses by $807.00; she provided a combined 
monthly income of $3382.00 and a total monthly expenses of 
$2575.00.  She also reported total assets equaling $900.00.  
In view of this, the Board finds that the veteran's monthly 
income exceeds her monthly expenses for basic necessities, 
even when not excluding such expenses as auto insurance, 
cable television, and the newspaper from the category of 
"basic necessities," and recoupment of the debt would not 
deprive the veteran of the basic necessities of life. 

In view of the veteran's current income situation, the Board 
finds that a waiver of recovery of the Chapter 30 overpayment 
to some extent would result in unjust enrichment to her.  
Moreover, the veteran reported during her March 1999 VA 
Travel Board hearing that she had already repaid the 
overpayment, and there does not appear to be any concern as 
to whether reliance on VA benefits resulted in relinquishment 
of a valuable right or incurrence of a legal obligation.  The 
veteran testified that she eventually completed her Associate 
degree and planned to pursue a degree in Electrical 
Engineering with VA assistance.  

Clearly, the debt in question was created at least in part as 
a result of actions by VA in failing to adjust the amount of 
her benefits after receiving notice that she had withdrawn 
from school in June 1997.  The veteran has testified that no 
letter accompanied the check in question and she had not way 
of knowing if the amount was correct, but she also conceded 
in her substantive appeal that she suspected the award was 
excessive.  She also testified that she called VA when she 
received the check and the person with whom she spoke "said 
it was okay."  In any event, the Board does not consider the 
relative fault of the parties to be a decisive factor in this 
case.  

Generally, debts to the government should be repaid or 
receive the same level of attention as any other debt.  The 
veteran's total monthly income exceeds her total monthly 
expenses by about $800 and there is no indication that 
reliance on VA benefits resulted in relinquishment of a 
valuable right or incurrence of a legal obligation.  The 
veteran testified understandably that the family was paying 
off bills and had moved into a new house.  Given the 
veteran's favorable overall financial situation, however, and 
the relatively small overpayment, the Board finds that the 
element of undue financial hardship, specifically the lack 
thereof, outweighs the fault on the part of the VA.  

In view of the foregoing, the Board concludes that recovery 
of the overpayment of $430.33 would not be against the 
principles of equity and good conscience.  As such, the Board 
must conclude that the preponderance of the evidence is 
against the claim of entitlement to a waiver of recovery of 
the Chapter 30 overpayment in the amount of $430.33.  The 
veteran's representative has urged that collection or 
recovery of the debt be terminated under 38 C.F.R. § 1.942(d) 
(1999) because the cost of further collection would likely 
exceed the amount recoverable.  The veteran has testified 
that the debt in this case has been repaid or recouped from 
subsequent benefits.  Although a fully recouped debt would 
not preclude a waiver of recovery in cases where recovery 
would be or was against the standard of equity and good 
conscience, the Board finds that 38 C.F.R. § 1.942(d) is 
inapplicable at this juncture and there is no indication that 
the cost of recovery was excessive in this case.  


ORDER

Entitlement to a waiver recovery of a Chapter 30 overpayment 
in the amount of $430.33 is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 

